Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing JOHN HANCOCK TRUST Fund Name Managed by: Columbia Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Citigroup & Morgan Stanley Name of Issuers: CIT Group Title of Securities: CIT Group Convertible Preferred (4) Date of First Offering: 10/17/07 Amount of Total Offering: (6) Unit Price of Offering: Underwriting Spread or Commission: 94 Cents (8) Years of Issuers Operations: over 3 years (100 years) Trade Date: 10/17/07 Portfolio Assets on Trade Date: Price Paid Per Unit: (12) Total Price Paid by Portfolio : $1,272,500 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: (14) % of Portfolio Assets Applied to Purchase: 0.29% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended March 31, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Bear Stearns, Citogroup, RBC, Bank of America, Bank of Tokyo Mitsubishi, BB&T, DZ Financial, HSBC, Scotia Capital, Stifel Nicolaus, Wells Fargo Name of Issuers: Bear Stearns Title of Securities: BSC 7.25 2/1/18 maturity cusip 073902RU4 Date of First Offering: 1/29/08 Amount of Total Offering: $3 Billion Unit Price of Offering: 99.726 Underwriting Spread or Commission: 0 Years of Issuers Operations: 85 years Trade Date: 1/29/08 Portfolio Assets on Trade Date: $295,538,914.57 Price Paid Per Unit: 99.726 Total Price Paid by Portfolio: $334,082.10 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $14,958,900 (14) % of Portfolio Assets Applied to Purchase: 0.113% JOHN HANCOCK TRUST U.S. High Yield Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Banc of America Securities, BNP Paribas, Credit Suisse, Deutsche Bank, JP Morgan, Barclays Capital, Goldman Sachs & Co, JP Morgan, Morgan Stanley, UBS Securities, Wachovia Securities Inc, Wells Fargo, BMO Capital Partners, BNP Paribas, Bosc Inc, Calyon Securities USA, Compass Bank Name of Issuers: Forest Oil Title of Securities: Forest Oil FST7 ¼ 346091BA8 Date of First Offering: 5/20/08 Amount of Total Offering: $250mm Unit Price of Offering: 100.25 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 5/15/08 Portfolio Assets on Trade Date: $473,204,872 Price Paid Per Unit: 100.25 Total Price Paid by Portfolio: $350,875 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $1,503.750 % of Portfolio Assets Applied to Purchase: .074% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended September 30, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Joint Lead Managers-Books: Credit Suisse JP Morgan Co managers: BNP Paribas, Calyon Securites, USA Comerica Securities, Jefferies & Co, Natexis Bleichroeder Inc, Societe Generale, UBS Securities LLC, Wells Fargo, BMO Capital Markets (2) Name of Issuers Swift Energy (3) Title of Securities SWIFT ENERGY CO SFY7 1/8 06/01/17 (4) Date of First Offering 5/17/07 (5) Amount of Total Offering $250MM (6) Unit Price of Offering (7) Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 05/17/07 Portfolio Assets on Trade Date $401,952,561 Price Paid Per Unit Total Price Paid by Portfolio $175,500 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $1,000,000 % of Portfolio Assets Applied to Purchase 0.044% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Credit Suisse, BB&T Capital, BNP Paribas, BNY Capital, Comerica, Fifth Third, HSBC, JP Morgan, Keybanc, Morgan Keegan, Popular Securities, Santander, SunTrust, Robinson Humphrey, Wachovia, Wells Fargo Name of Issuers: Credit Suisse Title of Securities: CS 5.00 05/15/13 Date of First Offering: 5/1/08 Amount of Total Offering: $4.0 Billion Unit Price of Offering: $99.779 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 5/1/08 Portfolio Assets on Trade Date: $301,702,982 Price Paid Per Unit: $99.779 Total Price Paid by Portfolio: $718,408.80 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $39,911,600.00 % of Portfolio Assets Applied to Purchase: .238% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended March 31, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Credit Suisse, Banc of America, BB&T Capital, BNP Paribas, BNY Capital, Comerica, Fith Third Securities, HSBC, JP Morgan, Jeybank, Morgan Keegan, Popular Securities, SunTrust Robinson Humphrey, Wells Fargo, MFR Securities Inc, Trilon International Name of Issuers: Credit Suisse Title of Securities: CS 6 2/15/18 maturity cusip 22541HCC4 Date of First Offering: 2/13/08 Amount of Total Offering: $2 billion Unit Price of Offering: 99.671 Underwriting Spread or Commission: 0 Years of Issuers Operations: 152 years Trade Date: 2/19/08 Portfolio Assets on Trade Date: $298,242,659,73 Price Paid Per Unit: 99.671 Total Price Paid by Portfolio: $787,532.57 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $34,890,683.33 (14) % of Portfolio Assets Applied to Purchase: .264% JOHN HANCOCK TRUST Fund Name Dynamic Growth Trust Managed by Sub-Adviser Name Deutsche Asset Mgt. For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members Citigroup Global Markets Inc. & Goldman Sachs Co. Name of Issuers Och-Ziff Capital Management Title of Securities $32.00 Date of First Offering November 13, 2007 Amount of Total Offering Blackstone Group Fortress Investment Group $1,188,000,000 $4,133,330,000 $634,290,000 Unit Price of Offering $32 $31 $18.50 Underwriting Spread or Commission Gross Spread $1.760 $0.756 Selling Concession $1.110 Gross Spread Years of Issuers Operations 13 Years Trade Date 11/13/2007 Portfolio Assets on Trade Date $131,942,821.66 Price Paid Per Unit $32.00 Total Price Paid by Portfolio $1,510,400 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $32 per unit (14) % of Portfolio Assets Applied to Purchase 1.14% JOHN HANCOCK TRUST Fund Name JHT Dynamic Growth Trust Managed by Sub-Adviser Name Deutsche Asset Mgt. For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members JP Morgan, Citigroup, and Lehman Bros Name of Issuers Vmware Title of Securities VMW Date of First Offering August 13, 2007 Amount of Total Offering 1) Akamai 2)Citrix $957,000,000 $234,000,000 37,500,000 Unit Price of Offering $29.00 $26.00 $15.00 Underwriting Spread or Commission $1,595 Gross Spread $1,820 Gross Spread $1,050 Gross Spread Years of Issuers Operations 9 Years Trade Date 8/13/07 Portfolio Assets on Trade Date 141,766,114.58 Price Paid Per Unit $29.00 Total Price Paid by Portfolio $319,000 Total Price Paid by Portfolio plus total Price Paid $29.00 For same Securities by other Sub Advised Portfolios % of Portfolio Assets Applied to Purchase 0.23% JOHN HANCOCK TRUST Value & Restructuring Trust Managed by: Columbia / US Trust For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Morgan Stanley Name of Issuers: Morgan Stanley Title of Securities Eaton Corporation Date of First Offering: 4/22/08 Amount of Total Offering: $1.47 billion Unit Price of Offering: $84.00 Underwriting Spread or Commission: 1.51 / share Years of Issuers Operations: over 3 years (97 years) Trade Date: 4/22/08 Portfolio Assets on Trade Date: $460,398,009 Price Paid Per Unit: $84.00 Total Price Paid by Portfolio: $ Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios : $84.00 % of Portfolio Assets Applied to Purchase: 0.14% JOHN HANCOCK TRUST U.S. High Yield Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Banc of America Securities, BNP Paribas, Credit Suisse, Deutsche Bank, JP Morgan Name of Issuers: Forest Oil Title of Securities: Forest Oil FST7 ¼ 346091BA8 Date of First Offering: 5/20/08 Amount of Total Offering: $250mm Unit Price of Offering: 100.25 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 5/15/08 Portfolio Assets on Trade Date: $473,204,872 Price Paid Per Unit: 100.25 Total Price Paid by Portfolio: $350,875 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $1,503.750 % of Portfolio Assets Applied to Purchase: .074% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: HSBC, ABN Amro, ANZ Securities, Bank of New York, BNP Paribas, CIBC, Citigroup, Commerica Bank, Commerzbank, Credit Suisse, Fifth Third Bank, Mizuho Securities, Morgan Stanley, National Australia Bank, RBC Capital, Santander, Scotia Capital, TD Securities, UBS Securities, Wachovia, Wells Fargo Name of Issuers: HSBC Holdings Title of Securities: HSBC 6.8 06/01/38 Date of First Offering: 5/19/08 Amount of Total Offering: $1.5 Billion Unit Price of Offering: $99.783 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 5/19/08 Portfolio Assets on Trade Date: $301,702,982 Price Paid Per Unit: $99.783 Total Price Paid by Portfolio: $374,186.25 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $19,956,600.00 (12) % of Portfolio Assets Applied to Purchase: .124% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Lehman, Banc of America, Citigroup, DnB NOR ASA, HSBC, Mellon, National Australia Bank, Scotia Capital, Sovereign Bank, SunTrust, TD Securities, Wells Fargo, Williams Capital Name of Issuers: Lehman Brothers Holdings Title of Securities: LEH 6.875 05/02/18 Date of First Offering: 4/17/08 Amount of Total Offering: $2.5 Billion Unit Price of Offering: 99.669 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 4/17/08 Portfolio Assets on Trade Date: $295,524,460 Price Paid Per Unit: 99.669 Total Price Paid by Portfolio: $358,808.40 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $19,933,800.00 (14) % of Portfolio Assets Applied to Purchase: .121% JOHN HANCOCK TRUST U.S. High Yield Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: JP Morgan , Banc of America Securities, Wachovia Name of Issuers: Lender Process Services Title of Securities: Lender Process Services 8 1/8 52602EAA0 Date of First Offering: 6/19/08 Amount of Total Offering: $375mm Unit Price of Offering: 100 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 6/19/08 Portfolio Assets on Trade Date: $532,195,035 Price Paid Per Unit: 100 Total Price Paid by Portfolio: $225,000 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $1 mm % of Portfolio Assets Applied to Purchase: 0% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended March 31, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Merrill Lynch, Citigroup, Fith Third Corporation, Keybanc Capital, SunTrust, Robinson Humphrey, Utendahl Capital Partners, Wachovia, Wells Fargo Securities, Williams Capital Group Name of Issuers: Merill Lynch & Co., Inc. Title of Securities: MER 5.45 2/05/13 maturitiy cusip 59018YM40 Date of First Offering: 1/29/08 Amount of Total Offering: $2,250,000,000 Unit Price of Offering: 99.870 Underwriting Spread or Commission: 0 Years of Issuers Operations: 93 years Trade Date: 1/29/08 Portfolio Assets on Trade Date: $297,729,075.20 Price Paid Per Unit: 99.870 Total Price Paid by Portfolio: $1.358,232.00 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $79,896,000 % of Portfolio Assets Applied to Purchase: .456% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Merrill Lynch, Barclays Capital, CIBC World Markets, Citigroup, Deutsche Bank, Greenwich Capital, Mizuho Securities, PNC Capital Markets, RBC Capital Markets, SunTrust, Wachovia, Wells Fargo, Zions Direct Name of Issuers: Merrill Lynch & Co. Title of Securities: MER 6.875 04/25/18 Date of First Offering: 4/22/08 Amount of Total Offering: $5.5 Billion Unit Price of Offering: 99.914 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 4/22/08 Portfolio Assets on Trade Date: $301,702,982 Price Paid Per Unit: 99.914 Total Price Paid by Portfolio: $714,385.10 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $39,965,600.00 (14) % of Portfolio Assets Applied to Purchase: .237% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended March 31, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Barclays, Lehman, PBS, Wachovia, BNP Paribas, Citigroup, SunTrust, Wedbush Morgan, Wells Fargo Name of Issuers: MidAmerican Energy Holdings Title of Securities: BRK 5.75 4/1/18 maturity cusip 59562VAS6 Date of First Offering: 3/25/08 Amount of Total Offering: $650,000,000 Unit Price of Offering: 99.819 Underwriting Spread or Commission: 0 Years of Issuers Operations: 37 years Trade Date: 3/25/08 Portfolio Assets on Trade Date: $283,171,024 Price Paid Per Unit: 99.819 Total Price Paid by Portfolio: $529,040.70 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $24,954,750.00 % of Portfolio Assets Applied to Purchase: .187 JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Morgan Stanley, ABN Amro, ANZ Securities, BB&T Capital, BMO Capipal, Cabrera Capital, Danske Bank, Loop Capital, Mitsubishi UFJ, Mizuho Securities, Muriel Siebert, Natixis Securities, RBC Capital, Santander, Santander Overseas Bank, Scotia Capital, TD Securities, Wells Fargo, Williams Capital Name of Issuers: Morgan Stanley Title of Securities: MS 6.625 04/01/18 Date of First Offering: 5/2/08 Amount of Total Offering: $2.0 Billion Unit Price of Offering: $102.923 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 5/2/08 Portfolio Assets on Trade Date: $301,702,982 Price Paid Per Unit: $102.923 Total Price Paid by Portfolio: $473,445.80 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $25,730,750.00 (14) % of Portfolio Assets Applied to Purchase: .157% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Morgan Stanley, ABN Amro, Bank of Tokyo-Mitsubishi, Bayerishe Hypo-Und Vereinsbank, Calyon New York, CastleOak Securities, Commerzbank, Danske Bank, Deutsche Bank, Mizuho Securities, Ramirez, RBC Capital, Santander, Scotia Capital, SunTrust, Wells Fargo Name of Issuers: Morgan Stanley Title of Securities: MS 6.00 04/28/15 Date of First Offering: 4/23/08 Amount of Total Offering: $1.5 Billion Unit Price of Offering: 99.876 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 4/23/08 Portfolio Assets on Trade Date: $301,702,982 Price Paid Per Unit: 99.9876 Total Price Paid by Portfolio: $629,218.80 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $34,956,600.00 (14) % of Portfolio Assets Applied to Purchase: .209% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended March 31, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: ABN Amro, ANZ Securities, BB&T capital, BMO Capital, Cabera Capital, Calyon Securities, Danske Bank, Loop Capital, Mitsubishi UFJ, Mizuho Securities, Muriel Siebert Capital, Natixis Securities, RBC Capital, Santander Overseas Bank, Scotia Capital, TD Securities, Wells Fargo, Williams Capital Name of Issuers: Morgan Stanley Title of Securities: MS 6.625 4/1/18 maturity cusip 6174466Q7 Date of First Offering: 3/27/08 Amount of Total Offering: $2,250,000,000 Unit Price of Offering: $100 Underwriting Spread or Commission: 0 Years of Issuers Operations: 73 years Trade Date: 3/27/08 Portfolio Assets on Trade Date: $283,171,024 Price Paid Per Unit: 100 Total Price Paid by Portfolio: $1,060,000 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $50,000,000 (14) % of Portfolio Assets Applied to Purchase: .374 JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended March 31, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Barclays, JP Morgan, Greenwich, Wells Fargo Name of Issuers: Northern States Power Title of Securities: XEL 5.25 3/1/18 maturity cusip 665772CD9 Date of First Offering: 3/11/08 Amount of Total Offering: $500,000,000 Unit Price of Offering: 99.696 Underwriting Spread or Commission: 0 Years of Issuers Operations: 130 years Trade Date: 3/11/08 Portfolio Assets on Trade Date: $282,864,309 Price Paid Per Unit: 99.696 Total Price Paid by Portfolio: $264,194.40 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $11,963,520 % of Portfolio Assets Applied to Purchase: .093% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Citigroup, Credit Suisse, Morgan Stanley, Banc of America, Bank of New York, Bank of Tokyo-Mitsubishi, UFJ, BMO Capital, BNP Paribas, HSBC, Lehman, Merrill Lynch, Mizuho Securities, RBC, Societe Generale, Wachovia, Wells Fargo, RBS Greenwich Name of Issuers: Oracle Corp Title of Securities: ORCL 4.95 4/15/13 Date of First Offering: 4/2/08 Amount of Total Offering: $1.25 Billion Unit Price of Offering: 99.964 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 4/2/08 Portfolio Assets on Trade Date: $288,715,801 Price Paid Per Unit: 99.964 Total Price Paid by Portfolio: $424,847.00 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $19,992,800.00 (14) % of Portfolio Assets Applied to Purchase: .147% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Citigroup, Credit Suisse, Morgan Stanley, ABN Amro, Banc of America, Bank of New York, Bank of Tokyo-Mitsubishi, UFJ, BMO Capital, BNP Paribas, HSBC, Hypovereinsbank, Lehman, Merrill Lynch, Mizuho Securities, RBC, Societe Generale, Wachovia Wells Fargo Name of Issuers: Oracle Corp Title of Securities: ORCL 5.75 4/15/18 Date of First Offering: 4/2/08 Amount of Total Offering: $2.5 Billion Unit Price of Offering: 99.953 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 4/2/08 Portfolio Assets on Trade Date: $288,715,801 Price Paid Per Unit: 99.953 Total Price Paid by Portfolio: $743,650.32 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $34,983,550.00 (14) % of Portfolio Assets Applied to Purchase: .258% JOHN HANCOCK TRUST Vista Trust Managed by: American Century Investment Management, Inc. For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: J.P. Morgan Securities Inc., Lehman Brothers, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp. RBC Capital Markets Corporation, Jefferies & Company, Inc., UBS Securities LLC Name of Issuers : J.P. Morgan Securities Inc Title of Securities: Petrohawk Energy Date of First Offering: 05/08/08 Amount of Total Offering : $659,750,000 Unit Price of Offering: $26.39 Underwriting Spread or Commission: $1.055/3.998% Years of Issuers Operations: >3 years Trade Date : 05/08/08 Portfolio Assets on Trade Date: $109,344,797 Price Paid Per Unit: $26.39 Total Price Paid by Portfolio: $659,750,000 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $26,390,000 (14) % of Portfolio Assets Applied to Purchase: 0.58% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Banc of America, BNP Paribas, JP Morgan, Wells Fargo Name of Issuers: Plains All American Pipeline Title of Securities: PAA 6.5 5/1/18 Date of First Offering: 4/18/08 Amount of Total Offering: $600 Million Unit Price of Offering: 99.424 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 4/18/08 Portfolio Assets on Trade Date: $295,524,460 Price Paid Per Unit: 99.424 Total Price Paid by Portfolio: $253,531.20 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $14,913,600 % of Portfolio Assets Applied to Purchase: .086% JOHN HANCOCK TRUST U.S. High Yield Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Banc of America Securities, Credit Suisse, BBVA Securities, BNP Paribas, Calyon Securities USA Inc, Citigroup Global Markets Inc, Fortis Securities, RBS Greenwich Capital, Scotia Capital, TF Securities, Wedbush Morgan Securities Inc, Wells Fargo Securities Name of Issuers: Quicksilver Resources Title of Securities: Quicksilver Resources 74837RAE4 Date of First Offering: 6/24/08 Amount of Total Offering: $475mm Unit Price of Offering: 98.655 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 6/24/08 Portfolio Assets on Trade Date: $513,725,718 Price Paid Per Unit: 98.655 Total Price Paid by Portfolio: $493,275 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $1,973,100 (14) % of Portfolio Assets Applied to Purchase: 0.09% JOHN HANCOCK TRUST U.S. High Yield Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Banc of America Securities, Barclays Capital, JP Morgan Name of Issuers: Sandridge Energy Title of Securities: Sandridge Energy SD8 80007PAC3 Date of First Offering: 5/15/08 Amount of Total Offering: $750mm Unit Price of Offering: 100 Underwriting Spread or Commission: 0 Years of Issuers Operations: 10 Trade Date: 5/15/08 Portfolio Assets on Trade Date: $470,311,643 Price Paid Per Unit: 100 Total Price Paid by Portfolio: $1M Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $4mm % of Portfolio Assets Applied to Purchase: .21% JOHN HANCOCK TRUST Fund Name JHT Global Allocation Trust Managed by Sub-Adviser Name UBS Global Asset Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Citigroup Global Markets, JP Morgan, Lehman Bros, Credit Suisse Securities, Merrill Lynch, Deutsche Bank Securities, Bank of America Securities, Bear Stearns & Co. Inc., UBS Securities LLC, Wachovia Capital Markets, AG Edwards & Sons Inc., HSBC Securities Inc. (2) Name of Issuers VMWare Inc. (3) Title of Securities VMWare Inc. (4) Date of First Offering 8/13/2007 (5) Amount of Total Offering 957,000,000.00 (6) Unit Price of Offering $29 (7) Underwriting Spread or Commission $0.756 Share (8) Years of Issuers Operations 9 (9) Trade Date 8/13/2007 (10) Portfolio Assets on Trade Date 325,677,319.00 (11) Price Paid Per Unit $29.00 (12) Total Price Paid by Portfolio $63,800 (13) Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $14,500,000 (14) % of Portfolio Assets Applied to Purchase 0.02% JOHN HANCOCK TRUST Fund Name JHT Value& Restructuring Managed by Sub-Adviser Name US Trust For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members Lehman Bros Name of Issuers Lehman Bros Title of Securities Sand Ridge Energy Inc. Date of First Offering 11/5/07 Amount of Total Offering Sand Ridge Energy Cit Group Con Pfd Energy Solut $600,000,000 $746,200,000 $690,000,000 Unit Price of Offering $25 $26 $23 Underwriting Spread or Commission 45 cents 94 cents 3.60% Years of Issuers Operations 12 years Trade Date 11/5/2007 Portfolio Assets on Trade Date $438,211,000 Price Paid Per Unit $26.00 Total Price Paid by Portfolio $44,720 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $26.00 % of Portfolio Assets Applied to Purchase 0.01% JOHN HANCOCK TRUST Fund Name Managed by: Columbia Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Morgan Stanley Name of Issuers: JP Morgan Title of Securities: Visa Inc Date of First Offering: 3/19/08 Amount of Total Offering: $17.9 billion Unit Price of Offering: $44.00 Underwriting Spread or Commission: 55 Cents Years of Issuers Operations: over 3 years (50 years) Trade Date: 3/18/2008 Portfolio Assets on Trade Date: $427,129.213 Price Paid Per Unit: $44.00 Total Price Paid by Portfolio: $425,480 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $44.00 % of Portfolio Assets Applied to Purchase: .09% JOHN HANCOCK TRUST Fund Name Managed by Sub-Adviser Name For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members Name of Issuers Title of Securities Date of First Offering Amount of Total Offering Unit Price of Offering Underwriting Spread or Commission Years of Issuers Operations Trade Date Portfolio Assets on Trade Date Price Paid Per Unit Total Price Paid by Portfolio Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios % of Portfolio Assets Applied to Purchase JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Citigroup, Lehman, Merrill Lynch, Banc of America, Barclays, BBVA Securities, Credit Suisse, BMO Capital Markets, BNP Paribas, BNY Capital Markets, Comerica Securities, Deutsche Bank, Fortis Securities, Greenwich Capital Markets, Jefferies, JP Morgan, Lazard, Morgan Stanley, Natixis Bleichroeder, Piper Jaffrey, SunTrust, UBS, Wachovia, Wells Fargo Name of Issuers: XTO Energy Inc. Title of Securities: XTO 5 ½ 06/15/18 Date of First Offering: 4/15/08 Amount of Total Offering: $800 Million Unit Price of Offering: 99.539 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 4/15/08 Portfolio Assets on Trade Date: $295,524,460 Price Paid Per Unit: 99.539 Total Price Paid by Portfolio: $442,948.55 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $24,884,750.00 (14) % of Portfolio Assets Applied to Purchase: .150% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: Citigroup, Lehman, Merrill Lynch, Banc of America, Barclays, BBVA Securities, Credit Suisse, BMO Capital Markets, BNP Paribas, BNY Capital Markets, Comerica Securities, Deutsche Bank, Fortis Securities, Goldman Sachs, Greenwich Capital Markets, Jefferies, JP Morgan, Lazard, Morgan Stanley, SunTrust, UBS, Wachovia, Wells Fargo Name of Issuers: XTO Energy Inc. Title of Securities: XTO 6 3/8 06/15/38 Date of First Offering: 4/15/08 Amount of Total Offering: $800 Million Unit Price of Offering: 99.864 Underwriting Spread or Commission: 0 Years of Issuers Operations: > 10 years Trade Date: 4/15/08 Portfolio Assets on Trade Date: $295,524,460 Price Paid Per Unit: 99.864 Total Price Paid by Portfolio: $304,585.20 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios: $16,976,880.00 (14) % of Portfolio Assets Applied to Purchase: .103% JOHN HANCOCK TRUST Core Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Managers  Bank of America, Goldman Sachs, Morgan Stanle y Senior Co-Mangers  Credit Suisse, JP Morgan, Merrill Lynch, RBS Greenwich Co-Manager  Keybanc Capital, Loop Capital, Piper Jaffray, Wedbush Morgan, Wells Fargo Securities Jr. Co-Manager  n/a Name of Issuers Nordstrom Inc Title of Securities JWN 7 1/15/38 maturity cusip 655664AL4 Date of First Offering 11/28/07 Amount of Total Offering $350,000,000 Unit Price of Offering $97.812 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations 120 Trade Date 11/28/2007 Portfolio Assets on Trade Date $280,430,217.20 Price Paid Per Unit $97.812 Total Price Paid by Portfolio 355,000 bonds @ $97.812 $347,232.00 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios 15,000,000 bonds @ $97.812 $14,671,800.00 (14) % of Portfolio Assets Applied to Purchase 0.124% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Joint Lead Managers-Books - Citi, Lehman Brothers, Merrill Lynch Name of Issuers Allison Transmission 11.0 Title of Securities Allison Transmission 11.0 ALTRAN Date of First Offering 10/11/07 Amount of Total Offering $550,000,000 Unit Price of Offering $100 Underwriting Spread or Commission 0 Years of Issuers Operations > 75 years Trade Date 10/11/2007 Portfolio Assets on Trade Date $408,932,830 Price Paid Per Unit $100 Total Price Paid by Portfolio $240,000 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $1,000,000 % of Portfolio Assets Applied to Purchase 0.059% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Joint Lead Managers-Books - Citi, Lehman Brothers, Merrill Lynch Name of Issuers Allison Transmission 11.25 Title of Securities Allison Transmission 11.25 ALTRAN Date of First Offering 10/17/07 Amount of Total Offering $550,000,000 Unit Price of Offering $98.875 Underwriting Spread or Commission 0 Years of Issuers Operations > 75 years Trade Date 10/17/2007 Portfolio Assets on Trade Date $410,576,608 Price Paid Per Unit $98.875 Total Price Paid by Portfolio $1,046,750 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $3,950,000 % of Portfolio Assets Applied to Purchase 0.255% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Joint Lead Managers- Books - Deutsche Bank, JP Morgan, Wachovia Securities Co managers - BMO Capital Markets Name of Issuers Hilcorp Energy Title of Securities Hilcorp Energy 7.75 HILCRP Date of First Offering 10/19/07 Amount of Total Offering $600,000,000 Unit Price of Offering $98.01 Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 10/17/2007 Portfolio Assets on Trade Date $410,576,608 Price Paid Per Unit $98.01 Total Price Paid by Portfolio $548,856 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $1,960,200 (14) % of Portfolio Assets Applied to Purchase 0.134% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Joint Lead Managers-Books - Deutsche Bank Lehman Brothers Name of Issuers Hilcorp Energy Title of Securities Hilcorp Energy 9 HILCRP Date of First Offering 11/2/07 Amount of Total Offering $200,000,000 Unit Price of Offering $104 Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 11/2/2007 Portfolio Assets on Trade Date $420,204,729 Price Paid Per Unit $104 Total Price Paid by Portfolio $577,200 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $1,773,200 % of Portfolio Assets Applied to Purchase 0.13% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Joint Lead Managers-Books - Lehman Brothers, Bank of America Securities, Morgan Stanley Co managers - Capital One Southcoast, Wells Fargo, Fortis Securities LLC, Natxis Bleichroeder Inc Name of Issuers Key Energy Title of Securities Key Energy KEG 8.375 Date of First Offering 11/14/07 Amount of Total Offering $425,000,000 Unit Price of Offering $100 Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 11/14/2007 Portfolio Assets on Trade Date $430,306,741 Price Paid Per Unit $100 Total Price Paid by Portfolio $2,325,000 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $7,000,000 (14) % of Portfolio Assets Applied to Purchase 0.540% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Joint Lead Managers-Books - Merrill Lynch, Morgan Stanley Co managers - Merrill Lynch,RBS Greenwich Capital, Morgan Stanley, Wells Fargo Securities Name of Issuers Mashantucket Pequot Title of Securities Mashantucket Pequot 8.5 MASHTU Date of First Offering 11/8/07 Amount of Total Offering $500,000,000 Unit Price of Offering $100 Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 11/8/2007 Portfolio Assets on Trade Date $426,256,741 Price Paid Per Unit $100 Total Price Paid by Portfolio $1,130,000 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $3,000,000 (14) % of Portfolio Assets Applied to Purchase 0.377% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members Joint Lead Managers-Books - Banc of America Securities LLC, Goldman, Sachs, & Co., Morgan Stanley & Co. Co managers - NatCity Investments, Inc, Wells Fargo Name of Issuers Steel Dynamics Title of Securities Steel Dynamics STLD 7.375 Date of First Offering 10/4/07 Amount of Total Offering $700,000,000 Unit Price of Offering $100 Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 10/04/2007 Portfolio Assets on Trade Date $410,909,424 Price Paid Per Unit $100 Total Price Paid by Portfolio $530,000 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $1,500,000 (14) % of Portfolio Assets Applied to Purchase 0.129% JOHN HANCOCK TRUST U.S. High Yield Bond Trust Managed by Wells Capital Management, Inc. For the Quarter Ended December 31, 2007 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members Joint Lead Managers-Books - Banc of America Securities LLC, Goldman, Sachs, & Co., Morgan Stanley & Co. Co managers - NatCity Investments, Inc, Wells Fargo Name of Issuers Steel Dynamics Title of Securities Steel Dynamics STLD 7.375 Date of First Offering 10/4/07 Amount of Total Offering $700,000,000 Unit Price of Offering $100 Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 10/04/2007 Portfolio Assets on Trade Date $410,909,424 Price Paid Per Unit $100 Total Price Paid by Portfolio $530,000 Total Price Paid by Portfolio plus total Price Paid For same Securities by other Sub Advised Portfolios $1,500,000 (14) % of Portfolio Assets Applied to Purchase 0.129% JOHN HANCOCK TRUST Value Trust MANAGED BY MORGAN STANLEY INVESTMENT MANAGEMENT For the Year Ended June 30, 2008 Procedures Pursuant to Rule 10f-3 Name of Underwriter & Syndicate Members: JP Morgan, Morgan Stanley, Lehman Brothers, Citigroup, ABN Amro, Mitsubishi UFJ, Deutsche Bank, Merrill Lynch, RBC Capital Markets, Wachovia Capital Markets, HSBC Securities, SG
